People v Buckman (2022 NY Slip Op 01352)





People v Buckman


2022 NY Slip Op 01352


Decided on March 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 3, 2022

112722
[*1]The People of the State of New York, Respondent,
vJack Buckman, Appellant.

Calendar Date:January 14, 2022

Before:Garry, P.J., Clark, Aarons and Reynolds Fitzgerald, JJ.

O'Connell and Aronowitz, Albany (Stephen R. Coffey of counsel), for appellant.
Jason M. Carusone, District Attorney, Lake George (Robert P. McCarty of counsel), for respondent.

Aarons, J.
Appeal from a judgment of the County Court of Warren County (Hall, J.), rendered January 29, 2020, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
In 2019, defendant pleaded guilty to the crime of sexual abuse in the first degree and waived his right to appeal. County Court denied defendant's request for youthful offender status and sentenced him to a period of six months in jail, followed by 10 years of probation. Defendant appeals.
Defendant argues that County Court abused its discretion in declining to grant him youthful offender status. This argument, however, is foreclosed by defendant's unchallenged appeal waiver (see People v Pacherille, 25 NY3d 1021, 1024 [2015]; People v Matros, 196 AD3d 863, 864 [2021]). Defendant's request that we adjudicate him a youthful offender in the interest of justice is likewise foreclosed by the unchallenged appeal waiver (see People v Rahim, 78 AD3d 1240, 1241 [2010]; People v Marziale, 182 AD2d 1035, 1036 [1992], lv denied 80 NY2d 835 [1992]).
Garry, P.J., Clark and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed.